Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 29, 2019

                                      No. 04-19-00547-CV

                   IN THE INTEREST OF N.L.P., ET AL., CHILDREN,


                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-00010
                          Honorable Susan D. Reed, Judge Presiding


                                         ORDER
        The trial court signed a final order in the underlying parental termination suit on May 23,
2018. Because appeals in parental termination cases are accelerated, the appellants’ notice of
appeal was due to be filed by September 12, 2018. See TEX. R. APP. P. 26.1(b). Appellants’
notice of appeal was not filed until July 29, 2019.

        Appellants’ notice of appeal acknowledges the appeal is an accelerated appeal and states
the final order was signed on May 2, 2019. The trial court did sign a nunc pro tunc order on May
3, 2019; however, the nunc pro tunc order only clarified the name and date of birth of one of the
children. Because appellants’ complaints relate to the trial court’s order striking their
intervention, the deadline for filing appellants’ notice of appeal is not affected by the nunc pro
tunc order. See TEX. R. APP. P. 4.3(b).

        It is therefore ORDERED that appellant show cause in writing within fifteen days from
the date of this order why this appeal should not be dismissed for lack of jurisdiction. All other
appellate deadlines are suspended pending this court’s resolution of the jurisdictional issue.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of August, 2019.
___________________________________
Keith E. Hottle,
Clerk of Court